                Case 6:20-cv-01406-MC          Document 1       Filed 08/18/20     Page 1 of 24



       William D. Brandt, OSB #720366
       Attorney at Law
       494 State Street, Suite 300B
       Salem OR 97301
              Telephone: 503-485-4168
              Email: Bill@BrandtLawOffices.com

       Attorney for Plaintiff




                                      IN THE UNITED STATES DISTRICT COURT

                                          FOR THE DISTRICT OF OREGON
                                                 EUGENE DIVISION

        EAT ME LURES INC., an Oregon corporation,

                                                 Plaintiff,     Case No. 6:20-cv-01406-MC

                                vs.
                                                                COMPLAINT FOR TRADEMARK
        CAFÉPRESS LLC, a Delaware limited liability             INFRINGMENT
        corporation; FRED E. DURHAM, III; PHILLIP
        MILLNER; and ROBERT D. BARTON,                          JURY TRIAL DEMANDED

                                              Defendants.

                                               JURY TRAIL DEMAND

              Plaintiff respectfully demands a trial by jury on all claims and issues so triable.

                                                     COMPLAINT

              Plaintiff Eat Me Lures Inc. ("Eat Me Lures") states the following for their Complaint against

       Cafepress LLC and individuals Fred E. Durham, III, Phillip Millner, and Robert D. Barton (collectively

       “Cafepress” or "Defendants").

       ////

       ////



Page   1 - COMPLAINT FOR TRADEMARK INFRINGEMENT
                   Case 6:20-cv-01406-MC        Document 1        Filed 08/18/20     Page 2 of 24



                                                NATURE OF THE CASE

                                                             1.

              This is an action for trademark infringement and dilution, unfair competition, and unfair business

       practices arising under the trademark laws of the United States (codified at 15 U.S.C. §§ 1051 et seq.)

       ("Lanham Act"); the anti-dilution laws of several states; the fair business practices and unfair deceptive

       trade practices acts of several states; and the common law.

                                             JURISDICTION AND VENUE

                                                             2.

               This Court has subject matter jurisdiction under section 39 of the Lanham Act, 15 U.S.C. § 1121.

       Subject matter jurisdiction over Plaintiff Eat Me Lures’ related state and common law claims is

       proper pursuant to 28 U.S.C. §§ 1338 and 1367.

                                                             3.

              This Court has personal jurisdiction over Defendants because, inter alia, Defendants have

       purposefully availed themselves of the right to do business in this district via their website

       cafepress.com and, under information and belief, via sales of infringing products to customers within

       this district including distribution of infringing materials that directly injure Plaintiff Eat Me Lures

       through lost sales and damage to its reputation.

                                                             4.

              Venue is proper in the District Court for the District of Oregon, pursuant to 28 U.S.C. §§ 1391(b),

       because a substantial part of the acts or omissions giving rise to Plaintiff’s claims occurred in this

       District.

       ////

       ////


Page   2 - COMPLAINT FOR TRADEMARK INFRINGEMENT
                 Case 6:20-cv-01406-MC         Document 1        Filed 08/18/20   Page 3 of 24



                                                       PARTIES

                                                            5.

               Plaintiff Eat Me Lures is an Oregon corporation with its principal business address at 3653

       Silverton Road NE, Salem, Oregon 97305. Plaintiff directs all operations out of its offices in Oregon,

       including sales, brand marketing, product marketing, product design, public relations, distribution,

       enforcement, and licensing of Eat Me Lures-branded products marketing, sales, and product design

       activities.

                                                            6.

              On information and belief, defendant Cafepress LLC is a Delaware corporation with its principal

       place of business at 11909 Shelbyville Road, Louisville, Kentucky 40243. Cafepress sells merchandise

       on its website, www.cafepress.com, where purchases of infringing products by customers are made and

       paid for by customers to Cafepress LLC.

                                                            7.

               On information and belief, defendant Cafepress operates the website cafepress.com through

       which infringing products at issue in this case are sold and shipped to customers.

                                                            8.

              On information and belief, defendant Fred E. Durham III is the Chief Executive Officer of

       Cafepress LLC.

                                                            9.

              On information and belief, defendant Phillip Millner is the Chief Financial Officer of Cafepress

       LLC.

       ////

       ////


Page   3 - COMPLAINT FOR TRADEMARK INFRINGEMENT
                Case 6:20-cv-01406-MC          Document 1           Filed 08/18/20   Page 4 of 24



                                                              10.

              On information and belief, defendant Robert D. Barton is the Chief Operating Officer of

       Cafepress LLC.

                                              GENERAL ALLEGATIONS

                                                              11.

              Eat Me Lures has developed and trademarked a distinctive line of products including fishing

       lures and promotional items such as t-shirts and hats. Eat Me Lures markets its products at its retail

       location, at trade shows, at fishing tournaments, online through its website, and through print ads.

                                                              12.

              Eat Me Lures is the owner of a federal trademark registration, Reg. No. 1,918,151, issued by the

       United States Patent and Trademark Office ("USPTO") on September 12, 1995, for the term “Eat Me” in

       connection with sale of its Eat Me Lures-branded sporting goods, fishing lures and parts thereof and

       accessories. A copy of the Trademark Registration for this mark is attached as Exhibit A.

                                                              13.

              Eat Me Lures is the owner of a federal trademark registration, Reg. No. 3,707,785, issued by the

       United States Patent and Trademark Office ("USPTO") on November 10, 2009, for the term “Eat Me

       Lures” in connection with the on line sale of its Eat Me Lures retail store services featuring fishing lures

       and parts therefore containers and bags, clothing for anglers, and operates a website promoting the

       fishing tournaments of others by means of an online events calendar. A copy of the Certificate of

       Registration for this work is attached as Exhibit B.

                                                              14.

           Eat Me Lures is the owner of a federal trademark registration, Reg. No. 3,125,633, issued by the

       United States Patent and Trademark Office ("USPTO") on August 8, 2006, for the term “Eat Me” in


Page   4 - COMPLAINT FOR TRADEMARK INFRINGEMENT
                Case 6:20-cv-01406-MC          Document 1        Filed 08/18/20   Page 5 of 24



       connection with the sale of its Eat Me Lures’ clothing, namely t-shirts and caps. A copy of the

       Certificate of Registration for this work is attached as Exhibit C.

                                                           15.

           On information and belief, the Cafepress Defendants market their own t-shirts and other products

       for sale on their Cafepress website (cafepress.com) and through targeted Facebook ads, that are

       essentially identical to Plaintiff’s products. These Cafepress products are of demonstrably poorer

       quality than the authentic Eat Me Lures-brand products designed and sold by Plaintiff Eat Me Lures.

                                                           16.

              Exhibit D hereto are promotional pages from defendants’ cafepress.com website utilizing

       plaintiffs’ protected tradename.

                                                           17.

              On May 21, 2020 plaintiff sent a cease and desist letter to defendant. A copy of that letter is

       attached hereto as Exhibit E.

                                             FIRST CLAIM FOR RELIEF

                                       FEDERAL TRADEMARK INFRINGEMENT

                                                   (15 U.S.C. § 1114)

                                           (By Plaintiff Against Defendants)

                                                           18.

           Plaintiff repeats and incorporates by reference the allegations in the preceding paragraphs.

                                                           19.

           Defendants' use of the Eat Me mark in their advertising is likely to and has caused confusion,

       deception, and mistake by creating the false and misleading impression that Defendants' goods are

       manufactured or distributed by Plaintiff, the owner of the federal registrations of the Eat Me marks


Page   5 - COMPLAINT FOR TRADEMARK INFRINGEMENT
                Case 6:20-cv-01406-MC           Document 1        Filed 08/18/20     Page 6 of 24



       (Exhibits A, B and C), or are associated or connected with Plaintiff, or have the sponsorship,

       endorsement, or approval of Plaintiff.

                                                            20.

           Defendants' use of the Eat Me mark in their advertising and promotional materials is confusingly

       similar-and is intended to in fact be identical-to Plaintiff Eat Me Lures' federally registered Eat Me

       marks (Exhibits A, B and C) in violation of 15 U.S.C. § 1114. Defendants' activities are causing and,

       unless enjoined by this Court, will continue to cause a likelihood of confusion and deception of

       members of the trade and public, and, additionally, injury to Plaintiff's goodwill and reputation as

       symbolized by Plaintiff's Eat Me mark, for which Plaintiff has no adequate remedy at law.

                                                            21.

           Defendants' actions demonstrate an intentional, willful, and malicious to trade on the goodwill

       associated with Plaintiff's Eat Me mark to Plaintiff's great and irreparable harm.

                                                            22.

               Defendants have caused and are likely to continue causing substantial injury to the public and to

       Plaintiff, and Plaintiff is entitled to injunctive relief and to recover Defendants' profits, actual damages,

       enhanced profits and damages, costs, and reasonable attorneys' fees under 15 U.S.C. §§ 1114, 1116, and

       1117.

                                            SECOND CLAIM FOR RELIEF

                                          FEDERAL UNFAIR COMPETITION

                                                  (15 U.S.C. § 1125(a))

                                            (By Plaintiff Against Defendants)

                                                            23.

               Plaintiff repeats and incorporates by reference the allegations in the preceding paragraphs.


Page   6 - COMPLAINT FOR TRADEMARK INFRINGEMENT
                  Case 6:20-cv-01406-MC          Document 1        Filed 08/18/20    Page 7 of 24



                                                             24.

                 Defendants' use of Plaintiff's Eat Me mark in their advertising and promotional products (Exhibit

       D) has caused and is likely to cause confusion, deception, and mistake by creating the false and

       misleading impression that Defendants' goods are manufactured or distributed by Defendant Cafepress

       Products, or are affiliated, connected, or associated with Plaintiff, or have the sponsorship endorsement,

       or approval of Plaintiff.

                                                             25.

                 Defendants have made false representations, false descriptions, and false designations of, on, or

       in connection with its goods in violation of 15 U.S.C. § 1125(a). Defendants' activities have caused and,

       unless enjoined by this Court, will continue to cause a likelihood of confusion and deception of

       members of the trade and public, and, additionally, injury to Plaintiff’s goodwill and reputation as

       symbolized by Plaintiff's Eat Me mark, for which Plaintiff has no adequate remedy at law.

                                                             26.

              Defendants' actions demonstrate an intentional, willful, and malicious intent to trade on the

       goodwill associated with Plaintiff's Eat Me mark to Plaintiff's great and irreparable injury of Plaintiff Eat

       Me Lures.

                                                             27.

              Defendants have caused and are likely to continue causing substantial injury to the public and to

       Plaintiff Eat Me Lures, and Plaintiff is entitled to injunctive relief and to recover Defendants' profits,

       actual damages, enhanced profits and damages, costs, and reasonable attorneys' fees under 15 U.S.C. §§

       1114, 1116, and 1117.

       ////

       ////


Page   7 - COMPLAINT FOR TRADEMARK INFRINGEMENT
                Case 6:20-cv-01406-MC          Document 1        Filed 08/18/20    Page 8 of 24



                                             THIRD CLAIM FOR RELIEF

                                        FEDERAL TRADEMARK DILUTION

                                                  (15 U.S.C. § 1125©)

                                            (By Plaintiff Against Defendants)

                                                           28.

               Plaintiff repeats and incorporates by reference the allegations in the preceding paragraphs.

                                                           29.

               Plaintiff has exclusively and continuously promoted and used the Eat Me mark, both in the

       United States and throughout the world. The Eat Me mark has become a famous and well-known

       symbol within its industry well before Defendants began using the Eat Me mark in association with their

       own low-quality counterfeit goods.

                                                           30.

               Defendants are making use in commerce of the Eat Me mark, which dilutes and is likely to dilute

       the distinctiveness of Plaintiff's Eat Me mark by eroding the public's exclusive identification of this

       famous Eat Me mark with Plaintiff, tarnishing and degrading the positive associations and prestigious

       connotations of the mark, and otherwise lessening the capacity of the mark to identify and distinguish

       Plaintiff's goods.

                                                           31.

               Defendants' actions demonstrate an intentional, willful, and malicious intent to trade on the

       goodwill associated with Plaintiff's Eat Me mark to Plaintiff's great and irreparable injury.

                                                           32.

               Defendants have caused and are likely to continue to cause irreparable injury to Plaintiff’s

       goodwill and business reputations, and dilution of the distinctiveness and value of Plaintiff's famous and


Page   8 - COMPLAINT FOR TRADEMARK INFRINGEMENT
                Case 6:20-cv-01406-MC          Document 1        Filed 08/18/20    Page 9 of 24



       distinctive Eat Me mark in violation of 15 U.S.C. § 1125(c). Plaintiff therefore is entitled to injunctive

       relief and to recover Defendants' profits, actual damages, enhanced profits and damages, and reasonable

       attorneys' fees under 15 U.S.C. §§ 1114, 1116, and 1117.

                                            FOURTH CLAIM FOR RELIEF

                                  UNFAIR AND DECEPTIVE TRADE PRACTICES

                                           (By Plaintiff Against Defendants)

                                                           33.

              Plaintiff repeats and incorporates by reference the allegations in the preceding paragraphs.

                                                           34.

              Defendants have been and are passing off its goods as those of Plaintiff causing a likelihood of

       confusion or misunderstanding as to the source, sponsorship, or approval of Defendants' goods, causing

       a likelihood of confusion as to Defendants' affiliation, connection, or association with Plaintiff, and

       otherwise damaging the public.

                                                           35.

              Defendants’ conduct constitutes unfair and deceptive acts or practices in the course of a business,

       trade, or commerce in violation of the unfair and deceptive trade practices statutes of several states,

       including California CAL. BUS. & PROF. CODE § 17200, et seq. (West 2009); Colorado, COLO.

       REV. STAT. ANN. §§ 6-1-101 to 6-1-115 (West 2009); Delaware, DEL. CODE ANN. Tit. 6, §§ 2531

       to 2536 (2009); Georgia, GA. CODE ANN. §§ 10-1-370 to 10-1- 375 (2009); Hawaii, HAW. REV.

       STAT. §§ 481A-1 to 481A-5 (2009); Illinois, ILL. COMP. STAT. ANN. Ch. 815, 510/1 to 510/7

       (2009); Maine, ME. REV. STAT. ANN. Tit. 10, §§ 1211 to 1216 (West 2009); Minnesota, MINN.

       STAT. ANN. § 325D.43 to .48 (West 2020); Nebraska, NEB. REV. STAT. §§ 87-301 to 87-306 (2009);

       New Jersey, N.J. STAT. ANN. §§ 56:8-1 to 56:8-91 (West 2009); New Mexico, N.M. STAT. ANN. §§


Page   9 - COMPLAINT FOR TRADEMARK INFRINGEMENT
                 Case 6:20-cv-01406-MC         Document 1          Filed 08/18/20   Page 10 of 24



       57-12-1 to 57-12-22 (Michie 2009); New York, N.Y. GEN. BUS. Law § 349 (McKinney 2009); Ohio,

       OHIO REV. CODE ANN. §§ 4165.01 to 4165.04 (Baldwin 2009); Oklahoma, OKLA. STAT. ANN.

       Tit. 78, §§ 51 to 55 (West 2009); and Oregon, OR. REV. STAT. §§ 646.605 through 646.656 (West

       2009).

                                                             36.

                Defendants' unauthorized use of a confusingly similar-and in fact identical-imitation of Plaintiff's

       Eat Me mark has caused and is likely to continue to cause substantial injury to the public and to

       Plaintiff. Plaintiff, therefore, is entitled to injunctive relief and to recover damages and, if appropriate,

       punitive damages, costs, and reasonable attorneys' fees.

                                              FIFTH CLAIM FOR RELIEF

                 COMMON LAW TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION

                                            (By Plaintiff Against Defendants)

                                                             37.

                Plaintiff repeats and incorporates by reference the allegations in the preceding paragraphs.

                                                             38.

                Defendants' acts constitute common law trademark infringement and unfair competition, and

       have created and will continue to create, unless restrained by this Court, a likelihood of confusion to the

       irreparable injury of Plaintiff. Plaintiff has no adequate remedy at law for this injury.

                                                             39.

                On information and belief, Defendants acted with full knowledge of Plaintiff's use of, and

       statutory and common law rights to, Plaintiff's Eat Me mark and without regard to the likelihood of

       confusion of the public created by Defendants' activities.

       ////


Page   10 - COMPLAINT FOR TRADEMARK INFRINGEMENT
               Case 6:20-cv-01406-MC          Document 1         Filed 08/18/20    Page 11 of 24



                                                           40.

              Defendants' actions demonstrate an intentional, willful, and malicious intent to trade on the

       goodwill associated with Plaintiff's Eat Me mark and to the great and irreparable injury of Plaintiff.

                                                           41.

              As a result of Defendants' acts, Plaintiff has been damaged in an amount not yet determined or

       ascertainable. At a minimum, however, Plaintiff is entitled to injunctive relief, to an accounting of

       Defendants' profits, damages, and costs. Further, in light of the deliberate and malicious copying and

       distribution of Plaintiff's trademarked materials and use of Plaintiff's registered Eat Me trademark in

       association with sales of the their counterfeit reading pillow, and the need to deter Defendants from

       engaging in similar conduct in the future, Plaintiff is entitled to punitive damages.

                                             SIXTH CLAIM FOR RELIEF

                 STATE TRADEMARK DILUTION AND INJURY TO BUSINESS REPUTATION

                                           (By Plaintiff Against Defendants)

                                                           42.

              Plaintiff repeats and incorporates by reference the allegations in the preceding paragraphs.

                                                           43.

              Plaintiff Eat Me Lures has exclusively and continuously promoted and used the Eat Me mark

       throughout the United States, and the Eat Me mark has become a distinctive, famous, and well-known

       symbol within its industry of Plaintiff’s goodwill before Defendants began infringing the Eat Me mark

       in association with their own low-quality counterfeit goods.

                                                           44.

              Defendants' conduct dilutes and is likely to continue to dilute the distinctiveness of Plaintiff's Eat

       Me mark by eroding the public's exclusive identification of this famous Eat Me mark with Plaintiff’s


Page   11 - COMPLAINT FOR TRADEMARK INFRINGEMENT
               Case 6:20-cv-01406-MC          Document 1         Filed 08/18/20   Page 12 of 24



       goods, and tarnishing and degrading the positive associations and prestigious connotations of the mark,

       and otherwise lessening the capacity of the mark to identify and distinguish Plaintiff’s goods.

                                                           45.

              Defendants are causing and will continue to cause irreparable injury to Plaintiff’s goodwill and

       business reputation and dilution of the distinctiveness and value of Plaintiff's famous and distinctive

       mark in violation of the Oregon anti-dilution statute, O.R.S. § 647.107 (2009), as well as the anti-

       dilution laws of several other states, including Alabama, ALA. CODE § 8-12-17 (2009); Alaska,

       ALASKA STAT. § 45.50.180 (Michie 2009); Arizona, ARIZ. REV. STAT. ANN. § 44-1448.01 (West

       2009); Arkansas, ARK. CODE ANN. § 4-71-213 (2009); California, CAL. BUS. & PROF. CODE §

       14247 (West 2009); Connecticut, CONN. GEN. STAT. ANN § 35-11i(c) (West 2009); Delaware, DEL.

       CODE ANN. tit. 6, § 3313 (2009); Florida, FLA. STAT. ANN. § 495.151 (West 2007); Georgia, GA.

       CODE ANN. § 10-1-451 (2009); Hawaii, HAW. REV. STAT. ANN. § 482-32 (Michie 2009); Idaho,

       IDAHO CODE § 48-513 (Michie 2009); Illinois, 765 ILL. COMP. STAT. ANN. 1036/65 (2009); Iowa,

       IOWA CODE ANN. § 548.113 (West 2009); Indiana, IN. CODE 24-2-13.5 (West 2009); Kansas, KAN.

       STAT. ANN. § 81-214 (2009); Louisiana, LA. REV. STAT. ANN. § 51:223.1 (West 2009); Maine, ME.

       REV. STAT. ANN. tit. 10, § 1530 (West 2000); Massachusetts, MASS. GEN. LAWS. ANN. ch. 110H,

       § 13 (West 2009); Minnesota, MINN. STAT. ANN. § 333.285 (West 2009); Mississippi, MISS. CODE.

       ANN. § 75-25-25 (2009); Missouri, MO. ANN. STAT. § 417.061(1) (West 2009); Montana, MONT.

       CODE ANN. § 30-13-334 (2009); Nebraska, NEB. REV. STAT. ANN. § 87- 140 (Michie 2009);

       Nevada, NEV. REV. STAT. 600.435 (2007); New Hampshire, N.H. REV. STAT. ANN. § 350-A:12

       (2009); New Jersey, N.J. STAT. ANN. 56:3-13.20 (West 2009); New Mexico, N.M. STAT. ANN. § 57-

       3B-15 (Michie 2009); New York, N.Y. GEN. BUS. Law § 360-l (2009); Pennsylvania, 54 PA. CONS.

       STAT. ANN. § 1124 (West 2009); Rhode Island, R.I. GEN. LAWS § 6-2-12 (2009); South Carolina, S.


Page   12 - COMPLAINT FOR TRADEMARK INFRINGEMENT
               Case 6:20-cv-01406-MC            Document 1         Filed 08/18/20   Page 13 of 24



       C. CODE ANN. § 39-15-1165 (2009); Tennessee, TENN. CODE ANN. § 47-25-513 (2009); Texas,

       TEX. BUS. & COM. CODE ANN. § 16.29 (Vernon 2009); Utah, UT. CODE ANN. § 70-3a-403 (2009);

       25 Washington, WASH. REV. CODE ANN. § 19.77.160 (West 2009); West Virginia, W.V. STAT.

       ANN. 47-2-13 (Michie 2009); and Wyoming, WYO. STAT. ANN. § 40-1-115 (Michie 2009).

                                                             46.

              Plaintiff Eat Me Lures, therefore, is entitled to injunctive relief, damages, and costs, as well as, if

       appropriate, enhanced damages, punitive damages, and reasonable attorneys' fees.

                                                  RELIEF REQUESTED

              WHEREFORE, Plaintiff prays that:

              A.      Defendants and all of its agents, officers, employees, representatives, successors, assigns,

       attorneys, and all other persons active for, with, by, through, or under authority from Defendants, or in

       concert or participation with Defendants, and each of them, be enjoined from:

                      i.     copying, distributing, or making any derivative works of materials protected by

       trademark and owned by Plaintiff Eat Me Lures;

                      ii.     advertising, marketing, promoting, offering for sale, distributing, or selling the

       infringing product and accompanying materials;

                      iii.    using Plaintiff's Eat Me mark or any other copy, reproduction, colorable imitation,

       or simulation of Plaintiff's Eat Me mark on or in connection with any of Defendants' goods;

                      iv.     using any trademark, name, logo, design, or source designation of any kind on or in

       connection with Defendants' goods or services this is a copy, reproduction, colorable imitation, or

       simulation of, or confusingly similar to any of Plaintiff’s trademarks, trade dresses, names, or logos;

                      v.      using any trademark, name, logo, design, or source designation of any kind on or in

       connection with Defendants' goods that is likely to cause confusion, mistake, deception, or public


Page   13 - COMPLAINT FOR TRADEMARK INFRINGEMENT
               Case 6:20-cv-01406-MC           Document 1       Filed 08/18/20      Page 14 of 24



       misunderstanding that such goods or services are produced or provided by Plaintiff, or are sponsored or

       authorized by Plaintiff, or are in any way connected or related to Plaintiff;

                      vi.     using any trademark, name, logo, design, or source designation of any kind on or in

       connection with Defendants' goods that dilutes or is likely to dilute the distinctiveness of Plaintiff's

       trademarks, trade dresses, names, or logos;

                      vii.    passing off, palming off, or assisting in passing off or palming off

       Defendants' goods as those of Plaintiff, or otherwise continuing any and all acts of unfair

       competition as alleged in this Complaint; and

                      viii.   advertising, promoting, offering for sale, or selling the infringing Eat Me

       products.

              B.      Defendants be ordered to cease offering for sale, marketing, promoting, and selling

       and to recall all infringing trademarked products, or any other goods bearing the infringing Eat Me mark

       or any other a confusingly similar imitation of the Eat Me mark that are in Defendants' possession or

       have been shipped by Defendants or under its authority, to any customer, including, but not limited to,

       any wholesaler, distributor, retailer, consignor, or marketer, and also to deliver to each such store or

       customer a copy of this Court's order as it relates to said injunctive relief against Defendants;

              C.      Defendants be ordered to deliver up for impoundment and for destruction, all goods,

       bags, boxes, labels, tags, signs, packages, receptacles, advertising, sample books, promotional

       materials, stationery, or other materials in the possession, custody or under the control of Defendants

       that are found to adopt, infringe, or dilute any of Plaintiff’s trademarks or that otherwise unfairly

       compete with Plaintiff and its products;

              D.      Defendants be compelled to account to Plaintiff for any and all profits derived by

       Defendants from the sale or distribution of the Eat Me printed goods;


Page   14 - COMPLAINT FOR TRADEMARK INFRINGEMENT
               Case 6:20-cv-01406-MC           Document 1       Filed 08/18/20      Page 15 of 24



              E.      Plaintiffs be awarded all damages caused by the acts forming the basis of this complaint;

              F.      Based on Defendants' knowing and intentional use of a confusingly similar imitation of

       Plaintiff‘s Eat Me branded products together with Defendants' unauthorized use of Plaintiff's Eat Me

       trademark, the damages awarded be trebled and the award of Defendants' profits be enhanced as

       provided for by 15 U.S.C. § 1117(a);

              G.      Defendants be required to pay to Plaintiff the costs and reasonable attorneys' fees

       incurred by Plaintiff in this action pursuant to 15 U.S.C. § 1117(a) and to state statutes cited in this

       Complaint;

              H.      Plaintiff be awarded prejudgment interest on all monetary awards; and

              I.     For such other and further relief as the Court may deem just and proper.

              DATED this 18th day of August, 2020.



                                                                       s/ William D. Brandt
                                                                      ___________________________________
                                                                      William D. Brandt, OSB #720366
                                                                      Attorney for Plaintiff




Page   15 - COMPLAINT FOR TRADEMARK INFRINGEMENT
Case 6:20-cv-01406-MC               Document 1        Filed 08/18/20                    Page 16 of 24




Int. Cl.: 28



Prior U.S. Cls.: 22, 23, 38 and 50

                                                                                   Reg. No. 1,918,151

United States Patent and Trademark Office                                             Registered Sep. 12, 1995




                                          TRADEMARK

                                    PRINCIPAL REGISTER




                                             EAT ME




WATSON,   ROBERT    L.,   JR.   (UNITED   STATES   CESSORIES ATTACHED THERETO, IN CLASS

 CITIZEN), DBA AGUA IMAGES                         28 (U.S. CLS. 22, 23, 38 AND 50).

2 1 0 8 LAKE VIEW RD.                                FIRST        USE        6-1-1991;         IN      COMMERCE

VISTA, CA 92084                                    6-1-1991.



                                                     SER. NO. 7 4 - 5 8 4 , 1 8 1 , FILED 1 0 - 1 1 - 1 9 9 4 .

  FOR:   SPORTING   GOODS,       NAMELY    FISH-

ING LURES AND     PARTS THEREOF AND          AC-   W. A. CONN, EXAMINING ATTORNEY




                                                                                Exhibit A - Page 1 of 1
            Case 6:20-cv-01406-MC                                           Document 1                 Filed 08/18/20             Page 17 of 24




                                                                EAT ME LURES



             Reg. No. 3, 707, 785                             BOYER, JOHN (UNITED STATES INDIVIDUAL)

                      Registered Nov. 1 0 , 2009              3653 SILYERTON ROAD

                                                              SALEM, OR 97305




                                 Int. Cl.: 35                 FOR:   ON-LINE      RETAIL     STORE     SERVICES      FEATURING FISHING LURES AND   PARTS

                                                              THEREFORE, CONTAINERS AND BAGS THEREFORE, CLOTHING FOR ANGLERS, WEB

                                                              SITE PROMOTING THE FISHING TOURNAMENTS OF OTHERS BY MEANS OF AN ONLINE

                          SERVICE MARK                        EVENTS CALENDAR, IN CLASS 35 (U.S. CLS. 100, 1 0 1 AND 102).

             PRINCIPAL REGISTER

                                                              FIRST USE 2-8-2000; IN COMMERCE 3-25-2000.




                                                              THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR­

                                                              TICULAR FONT, STYLE, SIZE, OR COLOR.




                                                              OWNER OF U.S. REG. NOS. 1 , 9 1 8 , 1 5 1 AND 3 , 1 2 5 , 6 3 3 .




                                                              NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "LURES", APART FROM THE

                                                              MARK.AS SHOWN.




                                                              SER. NO. 77-599,122, FILED 10-23-2008.




                                                              ALLISON HALL, EXAMINING ATTORNEY




Director of the United States Patent and   Irademark Office




                                                                                                                              Exhibit B - Page 1 of 1
  Case 6:20-cv-01406-MC                  Document 1           Filed 08/18/20                Page 18 of 24




Int. Cl.: 25


Prior U.S. Cls.: 22 and 39
                                                                                     Reg. No. 3,125,633

United      States        Patent      and      Trademark           Office               Registered Aug. 8, 2006




                                           TRADEMARK
                                      PRINCIPAL REGISTER




WATSON,    ROBERT    L.   (UNITED    STATES    INDI-    FIRST USE 6 - 1 - 1 9 9 1 ; IN COMMERCE 6 - 1 - 1 9 9 1 .
  VIDUAL), DBA AGUA IMAGES

1 6 3 5 SAN LUIS REY AVE.

VISTA, CA 92084                                         SER. NO. 78-352,142, FILED 1-14-2004.



  FOR:   CLOTHING,    NAMELY,       T-SHIRTS   AND
CAPS, IN CLASS 25 (U.S. CLS. 22 AND 39).               RENEE MCCRAY, EXAMINING ATTORNEY




                                                                                    Exhibit C - Page 1 of 1
                 Case 6:20-cv-01406-MC                     Document 1         Filed 08/18/20     Page 19 of 24
,,   : Eat Me Men's Clothing - Cafe1cjs                                                                              Page I of3
                                                                                         0
                                      15% off Use SUMMER20. EXCLUSIONS APPLY, SEE DETAILS.




                            eat me men's clothing
                                                       ---
                                                                                                   _)
                                                                                                               Q
         Men          Women Accessories       Kids &       Home & Drinkware Stationery Stickers & Occasions          Deals
                                               Baby         Decor                         Signs


        Some items may have longer delivery times due to labs closing per local guidance. Read our
                              FAQ for more info about COVID-19 impacts.

        Eat Me > Men



        Eat Me Men's Clothing
         Filter                                                           Personalized


        3,004 RESULTS




                                           n
        Filter


         Personalized                    I             I


             All                  Crawfish - Eat Me ...         EAT ME Black T-Shirt           Eat Me .. , T-Shirt
             Departments          ( design on back) Light

         v   Men                  $21.50 $32.99                 $21.50 $32.99                  $21.50 $32.99

             >     T-Shirts

             > Hoodies &
             Sweatshirts

                   Pajamas

                   Boxer
                   Shorts

         >   Women

         >   Kids                Excuse me are you going        blue Cheshire Cat T-Shirt      Eat Me Dark T-Shirt

                                                                --- -- ..............
                                 to eat that Sweatshirt

                                                                                            Exhibit D - Page 1 of 3
      https://www.cafepress.com/+eat-me+mens-clothing                                                                 5/12/2020
         •
at Me Gifts • CafePress
                       •      Case 6:20-cv-01406-MC                Document 1        Filed 08/18/20    Page 20 of 24
                                                                                                         https://www.cafepress.com/+eal·me+gifts
                                              (
         Filter                                                                                    ,
                                                                                     IAT
                                                                                      Mlt
             Personalized



                               _)
                 All
                 Departments        Eat Me ... Tote Bag                    Eat Me Classic Thong        Just Lick Me Now Tote Bag

             >   Men
                                    $10.58 $!489                           $16.79 $29.99               $10.58 $14.99
             >   Women
             >   Kids
             >   Baby                                              -   •   •
                                                                                     EAT ME
             >   Drinkware
             >   Accessories

             >   Home & Decor
                                                                                            I
             >   Wall Art
             >   Car Accessories
                                  Crawfish - Eat Me ... Classic            Eat Me Classic Thong        EAT ME Black T-Shirt
             >   Stickers & Signs Thong
             >   Stationery         $16.79�                                $16.79�                     $15.00 $32--89

             >   cases & Covers
             >   Jewelry
             >   More Products                    .....�--- ....
             >   Clearance




                                    No Means Eat Me Out First              Lost in Wonderland Womens blue Cheshire cat Round
                                    Jr. Spaghetti Tank                     Hooded Shirt              Ornament
                                    $14.99 $29,99                          $35.99 $44:-99              $14.00 $-l-&.99




                                                                                     -
                                                                                        EAT
                                       \\'ell Behaved \\'urnrn
                                                                                        ME!
                                      --�. arclv .\L1kc 1 listorv

                                                                                                  Exhibit D - Page 2 of 3
of4                                                                                                                         5/20/2020, 12: 10 PM
                            Case 6:20-cv-01406-MC                Document 1           Filed 08/18/20     Page 21 of 24
,at Me Gifts -·.Caf:Press                                                                                   https://www.cafepress.com/+eat-rne+gifts




            Get Exclusive Offers:

             Email Address

            o By checking this box I certify that as of today I am at least 13 years of age
            o I agree to use the CafePress.com service in accordance with the Terms of Service and Content Usage_fo!jcy.


            Follow CafePress:




            HELP
            FAQs

            Returns

            Shipping

            Track Order

            Affiliate Program

            Start Selling

            Coupons

            Become a Brand Ambassador


            ABOUT
            About CafePress

            Fan Portals

            Report an Alleged Infringement

            Terms & Conditions

            Privacy Notice

            Web Accessibility

            California Supply Chain Act

            Mobile App

                                                                                                   Exhibit D - Page 3 of 3
 of4                                                                                                                           5/20/2020, 12: IO PM
                  Case 6:20-cv-01406-MC          Document 1        Filed 08/18/20      Page 22 of 24




                                                                                                      uiwoffi.eesof
                                                  WILLIAM D. 5R.ANDT, rr;
503-41?5--i-1.li>I? offi.oe                                                         -+j-+ StRte Street, So.tLte 300'1!',
503-36.f-1i,j"35FAA                                                                      SRle11.<., OR.JJ"301-.f31?.f


    May 21, 2020


    SENT VIA REGULAR MAIL, CERTIFIED
    MAIL RETURN RECEIPT, AND ELECTRONIC MAIL

    Cafe Press.com
    Attention: Legal Department • Infringement Claims Group
    11909 Shelbyville Road
    Louisville, KY 40243
            Email: trademark@cafepress.com

    RE:       Boyer· Eat Me Lures
              Trademark Cease and Desist

    Dear Sirs/Madams:

    This office represents John Boyer, President of Eat Me Lures, Inc. in Salem, Oregon, and the individual
    owner of the EAT ME and EAT ME LURES group of marks in the United States. Mr. Boyer has asked that
    I investigate, and if necessary, prosecute the infringement of his registered trademarks (See Exhibit A).
    Recently, Mr. Boyer discovered your use of the EAT ME name for I-shirts offered on your site.

    Further investigation reveals that you are using the term on your site advertising the mark on clothing.
    These are the same type of items sold by my client. Screen shots from the content offered on your website
    are enclosed (See Exhibit B). These marks have been in regular use since 1991, were officially registered
    in 1995, and as such are incontestable.

     Under the Lanham Act, a U.S. trademark registration Is prima facie evidence of ( 1) the validity of the
     registration, (2) the registrant's ownership of the mark, and (3) the registrant's exclusive right to use the
     mark in commerce. 15 USC§ 1057(b); 15 USC§ 1115(a). Furthermore, a registered mark that has been
     in continuous use for five consecutive years subsequent to the date of the registration becomes
     incontestable. 15 USC § 1065. if the right to use a registered mark has become incontestable, the
     registration is conclusive evidence of the registrant's exclusive right to use the mark in commerce. 15 USC
     § 1115(b). This means that the registration of the mark or the right to use it cannot be attacked other than
     by use of the defenses or defects setforth in 15 USC section 1115(b), such as fraudulent procurement or
     prior use by another, or unless the mark has become the common (i.e., generic) name of goods or services
     as provided in 15 USC section 1064(3). Also, registration of a mark provides constructive notice of the
     registrant's claim of ownership. 15 USC § 1072. Registration removes any defense by a subsequent user
     of innocent, unknowing infringement and in effect gives national scope to a mark that has been used in only
     a limited geographic area. Dawn Donut Co. v. Hart's Food Stores, Inc., 267 F2d 358, 362 (2d Cir 1959).

     As it appears you do not independently investigate possible infringements on your site, it is possible you
     have no knowledge of the EAT ME trademark(s). Our reading of the law on vicarious and contributory
     trademark infringement leads us to conclude, from our current understanding of the facts and the nature
     of the relationship with third party users of your site, as evidenced by the Affiliate User Agreement offered
     on your site, that you are providing infringing goods, with constructive notice of the same, and acting in
     actual or apparent partnership with the third party affiliates with whom you are in contractual privily, or
     otherwise acting with willful blindness as you collect fees and then return commissions to infringing




                                            ,;lll@,;r��tL�wofft.ces.coV1A.       Exhibit E - Page 1 of 3
            Case 6:20-cv-01406-MC             Document 1          Filed 08/18/20     Page 23 of 24




Page2
May 21, 2020


partners. See generally, Inwood Laboratories, Inc v. Ives Laboratories, Inc Darby Drug Co Inc v. Ives
Laboratories, Inc, 456 U.S. 844, 102 S.Ct. 2182, 72 L.Ed.2d 606, 214 USPQ 1 (1982); Lockheed Martin
Corp. v. Network Solutions, Inc., 194 F.3d 980 (9th Cir. 1999).

The advertising, manufacture, sale, use, online offering, online distribution, online advertising of the
infringing EAT ME mark will most certainly cause confusion in the marketplace. Likewise the same actions
are likely to confuse consumers and imply some affiliation between your online offering and your EAT ME
!-shirts and the EAT ME goods and services provided by Mr. Boyer. As a result, the valuable reputation,
goodwill and consumer recognition that Mr. Boyer's EAT ME brand has built over the past nearly three
decades could be irreparably damaged.

It is imperative that you stop the use of EAT ME in any manner, so that no confusion will result and no
further injury will come to the goodwill associated by Mr. Boyer's services and products, and we want you
to stop promptly.

We are confident that ample grounds exist against your underlying third party user, for a successful
infringement action under 15 USC 1051 et. seq. We are actively evaluating additional causes of action
under State Law tor trademark infringement and unfair competition, and recognize the complex field of law
applying to vicarious and contributory infringement.

As you likely know once an infringement is located it is incumbent upon the trademark owner to take steps
to hall the erosion of the distinctiveness of their mark. With that in mind, understand that· if given a choice
- Mr. Boyer prefers to resolve this sort of conflict with the least disruption to the businesses of all parties.

Whatever the case, this letter is being sent to you to formally demand that you cease and desist from using
these marks and any other potentially confusing mark on your site, or any products, services, in advertising
or on the internet by your contractual partners. As your service shields us from ascertaining the
underlying entity, to the extent they are legally distinct from you in offering infringing products, demand is
also made for you to a) immediately Identify to this office any entities using your site to infringe on our
client's marks b) remove the offending offerings from your site c) cancel and or halt all orders in process
for infringing products, and d) advise any underlying entity of the existence of this infringement claim, and
of your actions set forth a) - c) immediately above.

In short, you and all affiliates, parent companies, subsidiaries, agents and/or employees acting in concern
with the provision of products and advertisements displaying the EAT ME mark immediately cease and
desist from any such infringement whether by manufacture, use, advertising, distribution and/or sale
involving the EAT ME or similar mark.

NOTE: We have chosen NOT to demand a strict account of profits for all service, goods or your
other Infringing uses of the EAT ME marks at this time. However, we reserve the right to make
such a demand If we deem It necessary.

It is not Mr. Boyer's intent to injure your business or cause you unnecessary losses. It is his intent to halt
further infringement of the EAT ME trademarks. If you are cooperative, your cooperation will be given
great weight in shaping our decisions on the next steps to take in this matter.




                                        'i!,lll@'i!>ravccltLawoff,ces.co"'-    Exhibit E - Page 2 of 3
           Case 6:20-cv-01406-MC          Document 1          Filed 08/18/20   Page 24 of 24




Page3
May21,2020


We request you contact me at the above telephone number in order to state your intentions. Please be
prepared to formally notify us of the extent of the use of the EAT ME and related trademarks.

In summary, we believe yours and your affiliates' use of EAT ME is a clear infringement of Mr. Boyer's
trademarks. It is imperative you stop this infringement as promptly as possible and contact me in order
to discuss a reasonable period to completely cease all use. Your cooperation is greatly appreciated, and
we look forward to hearing from you no later than June 3, 2020.

Please acknowledge receipt of this correspondence.

Very truly yours,

William D. '13n,1ndt

William D. Brandt

tis
Enclosures
cc     Client




                                     i!.lll@i!.r�witL.�woff,ces.con,,.    Exhibit E - Page 3 of 3
